DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-13, in the reply filed on December 16, 2020 is acknowledged.  The traversal is on the ground(s) that Tanaka does not teach the intermediate powder buffer is arranged to dispense powder onto the distributor as Claim 1 has been amended to recite.  This is not found persuasive because Tanaka does not indicate that material only passes through the shutter and teaches the intermediate powder buffer is arranged to dispense powder onto the distributor (Fig. 11- see material 3 and 4 on closed portion of opening-closing part 73).
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 16, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201 (Examiner notes that element 201 likely refers to the powder distribution system but the element itself is not directly referenced in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Claim Objections
Claim 5 is objected to because of the following informalities:  
In Claim 5, Line 3, “wherein within each hole the holes have the same diameter” should read “wherein within each hole array, the holes have the same diameter”
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and claims and correct any other potential errors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (WO201514811 with references to the machine English translation provided herewith).
Regarding Claim 1, Tanaka teaches a powder distribution system for use in an additive manufacturing apparatus (Abstract), comprising 
a carriage to scan over a build stage (Fig. 1- moving device 12 and 13),
an intermediate powder buffer on the carriage (Fig. 1- material supply device 14 and 15) to receive powder from a powder delivery system of the additive manufacturing apparatus (Fig. 1- material replenishing devices 17 and 18), and
a distributor on the carriage to distribute powder from the intermediate powder buffer over the build stage (Fig. 2- shutter 32 and pistons 51/Fig. 11- opening-closing part 73)
wherein the intermediate powder buffer is arranged to dispense powder onto the distributor (Fig. 2- material 3 rests on piston 51 prior to feed port 37 being opened; Fig. 11- see material 3 and 4 rests on closed portion of opening-closing part 73).
Regarding Claim 2, Tanaka further teaches the carriage is to scan in two opposite directions across the stage to be able to distribute powder over the stage in both directions ([0103]- material feeder 14 is moved in the X and Y direction as indicated by the arrow in Fig. 3; Fig. 3- zig zagged arrow indicating feeder movement), and
the intermediate powder buffer is to provide powder to two opposite sides of the distributor to facilitate distributing the powder in both directions (Fig. 1 and 11- material supply device 14 and 15 supply material 3 and 4 to the entire face of shutter 32 and pistons 51in Fig. and the entire face of opening-closing part 73 in Fig. 11).
Regarding Claim 3, Tanaka further teaches the powder buffer includes a reservoir (Fig. 2- tank 31; Fig. 11- tanks 71 and 72) with a hole array plate in its bottom to allow powder to pass through 
Regarding Claim 4, Tanaka further teaches the powder buffer includes a structure for varying a size of holes of the hole array plate (Fig. 2 and 11- introducing part 42 narrows along its length thus includes a structure for varying a size of holes of the hole array plate).
Regarding Claim 6, Tanaka further teaches the powder buffer includes a shake element to shake the plate to facilitate relatively constant powder flow through the holes ([0069]; Fig. 2 and 11- vibrator 34 to facilitate material falling from feed ports 37).
Regarding Claim 7, Tanaka further teaches the intermediate powder buffer is to provide the powder to the distributor so that the distributor distributes the powder from the buffer over the stage (Fig. 2 and 11- material 3 and 4 is provided by supply devices 14 and 15 to shutter 32 and pistons 51 in Fig. 2 and opening-closing part 73 in Fig. 11; Fig. 2 and 11- shutter 32 and pistons 51 in Fig. 2 and opening-closing part 73 in Fig. 11 distribute material 3 and 4 onto stage 11)
Regarding Claim 8, Tanaka further teaches the distributor extends under the reservoir to receive powder passing through the hole array, and distribute the powder over the stage (Fig. 2 and 11- shutter 32/opening and closing part 73 arranged under supply device 14 and 15; Fig. 2 and 11- shutter 32 and pistons 51 in Fig. 2 and opening-closing part 73 in Fig. 11 distribute material 3 and 4 onto stage 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO201514811 with references to the machine English translation provided herewith).
Regarding Claim 5, Tanaka further teaches the hole array plate includes different hole arrays ([0185]; Fig. 11- closure plates 85 on opening-closing part 73 are arranged to correspond to a first array (first feed ports 76) and a second array (second feed ports 77).  Further, Tanaka teaches a shutter to shut holes of at least one array ([0158]- closure plates 85 are arranged to cover a first array (first feed ports 76) and a second array (second feed ports 77).
.
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO201514811 with references to the machine English translation provided herewith) in view of Kubo et al (JP2002307562 with references to the machine English translation provided herewith).
Regarding Claim 9, Tanaka further teaches the intermediate powder buffer is to provide the powder to the stage ([0032]-[0035]- material feeders 14 and 15 supply material to stage 11).  Tanaka does not appear to explicitly teach the distributor further spreads the powder over the stage.  Kubo teaches an alternative 3D printing method (Abstract) wherein the distributor comprises an extension roller (Fig. 1- extension roller 21) in order to appropriately spread powder material dropped by the powder supply mechanism [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tanaka to include the extension roller as taught by Kubo with reasonable expectation of success to appropriately spread powder material dropped by the powder supply mechanism [0047].
Regarding Claim 10, Tanaka does not appear to explicitly teach the distributor comprises a roller.  Kubo teaches an alternative 3D printing method (Abstract) wherein the distributor comprises a supply roller (Fig. 1- supply roller 21) and extension roller (Fig. 1- extension roller 24) in order to drop 
Regarding Claim 11, Kubo further teaches the roller includes ridges and/or grooves parallel to its central axis to facilitate even distribution of the powder from the buffer ([0046]- the powder material is filled in the hole portion of the powder container 23 which is in contact with the powder material. Then, as the supply roller 24 rotates, the powder filled in the holes on the roller surface is guided to the opening 22h formed at the lowermost part of the powder supply mechanism 22).
Regarding Claim 12, Tanaka does not appear to explicitly teach the distributor comprises a roller to distribute powder from the buffer over the stage, and a flattening roller to flatten distributed powder.  Kubo teaches an alternative 3D printing method (Abstract) wherein the distributor comprises a supply roller (Fig. 1- supply roller 21) and flattening roller (Fig. 1- extension roller 24) in order to drop and appropriately spread powder material [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tanaka to include a distributor comprising a supply roller and a flattening roller as taught by Kubo with reasonable expectation of success to drop and appropriately spread powder material [0047].  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO201514811 with references to the machine English translation provided herewith) in view of Perret et al (DE102005016940 with references to the machine English translation provided herewith).
Regarding Claim 13, Tanaka does not appear to explicitly teach a pre-heater element in at least one of the powder buffer and the distributor.  Perret teaches an alternative 3D printing apparatus comprising a pre-heater element in at least one of the powder buffer and the distributor ([0010]- the material transport system has a heated tray to preheat the material before application as a layer)  in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                     2/18/21